COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


ARRIBA CORPORATION AND
 PMA MANAGEMENT CORPORATION
                                                                MEMORANDUM OPINION*
v.     Record No. 3048-06-2                                         PER CURIAM
                                                                    APRIL 17, 2007
CHARLES V. HAMILTON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Kevin W. Cloe; Angela F. Gibbs; Midkiff, Muncie & Ross, P.C., on
                 brief), for appellants.

                 (Ralph Rabinowitz; Rabinowitz, Swartz, Taliaferro, Swartz &
                 Goodove, P.C., on brief), for appellee.


       Arriba Corporation appeals a decision of the Workers’ Compensation Commission

finding that it failed to prove that Charles V. Hamilton was fully capable of returning to his

pre-injury work on November 28, 2005. We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Hamilton v. Arriba Corp., VWC File No. 214-89-29

(Nov. 8, 2006). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.